McCay, Judge.
It is not clear from the written paper set forth in this record what the parties to it meant, as to the matter in dispute. Certainly there are expressions in the paper inconsistent with the claim set up by the defendant, and it is apparent to us that such was not the intention of the parties. Taking the surroundings, the nature of the property, the uses the complainant was making of it, and the expressed design and motives of the defendant, we think there are strong reasons for thinking no such exclusive right was intended to be granted the defendant, as he now claims. Taking the whole instrument together, however broad some particular clauses and words may be, there is an ambiguity as to what was meant. Under the Code, section 3748, the surroundings and understandings of the parties may be used to explain and discover the true meaning in doubtful cases. We think there is enough here to justify and require the jury to pass upon the meaning, and that the injunction ought to have been granted until the hearing. We take it that the Judge *236felt himself bound to construe the deed from itself. But under the law as it stands in the Code, the circumstances, and' especially the expressed intent of the parties, may, in cases of doubt and ambiguity, be inquired into.
Judgment reversed.